Citation Nr: 0825089	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for residuals of 
radiation exposure.

3.  Entitlement to service connection for depression claimed 
as secondary to peripheral neuropathy and radiation exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the right foot.

5.  Entitlement to service connection for peripheral 
neuropathy of the left foot.

6.  Entitlement to service connection for peripheral 
neuropathy of the left hand.

7.  Entitlement to service connection for peripheral 
neuropathy of the right hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying entitlement to service connection 
for PTSD, residuals of radiation exposure, depression claimed 
as secondary to peripheral neuropathy and radiation exposure, 
and peripheral neuropathy of the right foot, left foot, left 
hand, and right hand.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in December 2003.  A 
transcript of the hearing is of record.

The Board remanded the veteran's current claims for 
additional development in June 2004.


The issues of service connection for peripheral neuropathy of 
the right foot, service connection for peripheral neuropathy 
of the left foot, service connection for peripheral 
neuropathy of the left hand, and service connection for 
peripheral neuropathy of the right hand are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.

4.  There is no credible evidence that the veteran was 
exposed to radiation in service, and there is no competent 
medical evidence that shows that the veteran is suffering 
from a disability related to radiation exposure.

5.  There is no competent medical evidence that the veteran 
currently has depression.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  Residuals of radiation exposure were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, and 3.311 (2007).

3.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2000 and April 2001, and post-
adjudication notice by letters dated in May 2006 and March 
2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed PTSD, residuals of 
exposure to radiation, or depression disabilities.  VA's duty 
to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because, regarding 
the claimed PTSD and residuals of exposure to radiation 
disabilities, there is no evidence indicating an association 
between an in-service event or exposure and these claimed 
disabilities; and regarding the claimed depression 
disability, there is no competent medical evidence that the 
disability currently exists.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical and personnel records, 
assisted the veteran in obtaining evidence, and afforded the 
veteran the opportunity to give testimony before the Board.  
In compliance with the Board's June 2004 Remand, the RO made 
several attempts to acquire the veteran's Social Security 
Administration records, but was unable to do so.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for PTSD

The veteran seeks service connection for PTSD.  At his 
December 2003 hearing, the veteran testified that he 
witnessed an airplane fall into the water after taking off 
from the ship, and the pilot, with whom he had talked, 
drowned.  He also testified that he witnessed a fellow sailor 
jump into an incinerator chute and be cut up by its blades.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98.

The veteran has been diagnosed with PTSD.  A VA psychiatric 
evaluation report dated in March 2003 notes that the veteran 
was given a diagnosis of prolonged PTSD.  The treating 
psychiatrist noted that the veteran reported experiencing 
vivid flashbacks in which he had visions of some of his 
shipmates dying and being injured.  A GAF score of 45-50 was 
assigned.

The veteran's service personnel records and DD-214 show that 
he received no medals that denote that he served in combat, 
nor does he allege that he was in combat or that he was 
subjected to enemy fire during service.  

Since it has not been shown that the veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993) see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this regard, the veteran's service personnel 
and medical records do not corroborate that he witnessed the 
stressful events he alleges.  There is no evidence of record 
that corroborates that the veteran witnessed the stressful 
events he alleges.

Although the veteran has been diagnosed with PTSD, his 
diagnosis is based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's non-credible 
account of combat participation or unverified stressors.  

The veteran has argued that he has PTSD and that it is 
related to service, however, he is not competent to render an 
opinion regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a non-combat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since there is no independent evidence that the veteran was 
subjected to enemy attack of any kind.  

There is no credible supporting evidence that the claimed in-
service stressors occurred, and there is no medical evidence 
of a confirmed diagnosis of PTSD which is based on a verified 
stressor.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

II.  Service Connection for Depression

The veteran seeks service connection for depression.  He 
claims that he is suffering from depression as a result of 
his peripheral neuropathy and radiation exposure.  At his 
December 2003 hearing, the veteran testified that stressful 
events during service caused his depression, in addition to 
his PTSD.

The medical evidence of record does not show a present 
diagnosis of depression.  Service medical records (SMRs) 
dated in January 1980 note that the veteran was seen for 
withdrawal and unusual behavior, and that in April 1980 he 
was noted to be apprehensive and unaware of time.  The 
January 1980 SMR noted that the veteran had no illness or 
personality disorder, but was mad at himself for enlisting.  

Notwithstanding these notations in the SMRs, there is no 
medical evidence of record indicating that the veteran 
currently has a diagnosis of, or has ever been diagnosed 
with, depression.  A March 2006 VA treatment record notes 
that the veteran was given a depression screen, which was 
negative.  VA treatment records note varying psychiatric 
diagnoses, but depression is not among them.  VA psychiatric 
treatment records dated in April 2006 note a diagnosis of 
psychosis not otherwise specified; VA treatment records dated 
in March 2006 note a diagnosis of chronic schizophrenia, 
paranoid type; and a March 2003 VA psychiatric evaluation 
report notes diagnoses of psychotic disorder due to 
neurosyphilis, mild mixed dementia, and prolonged PTSD.  

Regardless of the fact that the veteran may have had 
psychiatric, mental, or behavioral problems in service, 
whether he was exposed to radiation in service as he claims, 
or whether he has peripheral neuropathy as the result of 
service as he claims, service connection for depression 
cannot be granted if there is no diagnosis of depression.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
diagnosis of a disease or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical and psychiatric evidence of record, which does not 
show any current diagnosis of, or treatment for, depression.  
See 38 C.F.R. § 3.385 (2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
depression claimed as secondary to peripheral neuropathy and 
radiation exposure is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

III.  Service Connection for Residuals of Radiation Exposure 

The veteran seeks service connection for residuals of 
exposure to radiation.  At his December 2003 hearing, the 
veteran testified that he was exposed to radiation while on 
the Dwight D. Eisenhower and that a VA doctor in 1983 or 1984 
told him he was exposed to radiation.  He also testified that 
his exposure to radiation was not something he knew for sure 
and that he wore a rubber dog tag that he was told by 
somebody catches radiation.  The veteran contends that his 
exposure to radiation has caused his skin to itch in his 
groin area. 

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

The record does show a present condition related to the 
veteran's skin.  June 2001 and April 2002 VA treatment 
records note that the veteran was assessed with pruritus on 
his back and groin.

The veteran is not a "radiation-exposed veteran" for purposes 
of 38 C.F.R. § 3.309(d)(3) and has not been diagnosed with 
any of the diseases listed in 38 C.F.R. § 3.311.  SMRs and 
personnel records do not indicate that the veteran was 
exposed to radiation and his testimony regarding his exposure 
to radiation is not credible.  

Although the veteran has argued that his current diagnoses of 
pruritus on his back and groin are related to radiation 
exposure in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which does not show that the veteran has any residual 
disability that is related to his claimed exposure to 
radiation.

Even if the veteran was exposed to radiation, he cannot be 
compensated simply for such exposure.  Rather, compensation 
is payable for disabilities resulting from any such exposure.  
Absent proof of a present disability, and none has been 
shown, there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation).

The preponderance of the evidence is against the claim for 
residuals of radiation exposure; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD) is denied.

Entitlement to service connection for residuals of radiation 
exposure is denied.

Entitlement to service connection for depression, claimed as 
secondary to peripheral neuropathy and radiation exposure, is 
denied.


REMAND

The veteran seeks service connection for peripheral 
neuropathy of his bilateral feet and hands.

In the June 2004 Board remand, VA was instructed to schedule 
the veteran for an examination by an appropriately qualified 
medical professional to determine the nature, extent, and 
etiology of the peripheral neuropathy found on previous 
medical examinations.  It was noted that the examiner should 
record pertinent medical complaints, symptoms, and clinical 
findings and express an opinion as to whether it is as likely 
as not (e.g., a 50 percent or greater probability) that the 
veteran currently experiences peripheral neuropathy which is 
causally related to his period of active duty.  The evidence 
of record does not suggest that the RO has scheduled the 
veteran for such an examination.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has any peripheral neuropathy 
disability, or any other current 
diagnosis, related to his bilateral feet 
and bilateral hands, and, if so, provide 
an opinion for each diagnosed disability 
as to whether it is at least as likely as 
not that the disability is related to 
active service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the December 2000 VA medical record, 
which notes that the veteran has 
peripheral neuropathy and ataxia secondary 
to syphilis; the April 2001 VA treatment 
report that notes that the veteran has 
ataxia and weakness secondary to 
neurosyphilis and peripheral neuropathy; 
and the VA treatment report dated in 
December 2003, which notes that the 
veteran's peripheral neuropathy may be 
related to his prior syphilis.  The 
examiner should also note the April 1982 
service medical record that indicates that 
the veteran complained of a burning 
sensation when urinating, and a VA medical 
record, dated in August 1999, which was 
approximately 16 years after service, that 
indicates that the veteran was seen for 
follow up and treatment following a 
positive diagnostic test for syphilis.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


